UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-1415


RENEE LOUISE MCCRAY,

                Plaintiff - Appellant,

          v.

WELLS FARGO BANK, N.A.,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. George L. Russell, III, District Judge.
(1:14-cv-03445-GLR; 13-26131; 13-00710)


Submitted:   October 28, 2016             Decided:   December 9, 2016


Before MOTZ, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Renee Louise McCray, Appellant Pro Se.        Michael S. Barranco,
Douglas Brooks Riley, TREANOR, POPE &         HUGHES, PA, Towson,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

        Renee Louise McCray appeals the district court’s orders:

(1) adopting the bankruptcy court’s proposed findings of fact

and    conclusions   of     law    and   dismissing     her    civil      action,   and

(2) denying her postjudgment motions for reconsideration.                           We

have     reviewed    the     record      and    find    no    reversible       error.

Accordingly, we affirm for the reasons stated by the district

court.     McCray v. Wells Fargo Bank, N.A., No. 1:14-cv-03445-GLR;

13-26131; 13-00710 (D. Md. Oct. 14, 2015; Mar. 30, 2016; Apr. 8,

2016).     We dispense with oral argument because the facts and

legal    contentions      are     adequately     presented     in   the     materials

before    this   court     and    argument     would   not    aid   the    decisional

process.

                                                                             AFFIRMED




                                          2